DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Requirement for Information

Applicant’s response filed 24 November 2021 to the Requirement for Information dated 20 October 2021 is acknowledged.  Applicant’s response has been interpreted as meaning that Applicant does not have any documents or information which are responsive to Requirements 1-4 and 6-8.  Should Applicant become aware of any documents or information which are responsive to Requirements 1-4 and 6-8, such information should be made of record in accordance with 37 CFR 1.97 and 1.98 and MPEP § 609.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first data processing module…to receive…”, “first data processing module…to convert…and pack…to generate…”, “link unit”, and “first data processing module merges…and transmits…” in Claim 1; “first data processing module packs…”, “arbitration unit…to determine” and “packing unit…to receive and split…” in Claim 3; “splitting unit…to receive and split…” and “bubble removing unit…to remove…” in Claim 4; “merging unit…to receive and merge…” in Claim 5; “second data processing module receives…and unpack…and unpack…”, “second data processing module 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16, 27-28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2013/0322467 to Atef et al. (“Atef”).

In reference to Claim 16, Atef discloses a data transmission method of a multi-chip system, wherein the multi-chip system comprises a first chip (See Figure 1A Number 42 and Paragraph 38), a link unit, (See Figure 1A ‘RF’ and antenna attached thereto), and a second chip (See Figure 1A Number 42 and Paragraphs 5, 31, and 38 [data is communicated between Wi-Fi devices, each having the depicted structure]), comprising: a transmitter (TX) channel (See Figure 1A connection between Host and Number 48), the data transmission method comprising: converting, by the first chip, at least one transaction information (See Figure 3 ‘MSDU’ and Paragraph 6) into at least one first data packet according to a general packet format (See Figure 3 ‘MSDU subframe’); packing, by the first chip, the at least one first data packet according to a specific packing format to generate a second data packet (See Figure 3 ‘A-MSDU’), wherein the specific packing format comprises a plurality of data words (DWs) (See 

In reference to Claim 27, Atef and Michel disclose the limitations as applied to Claim 16 above.  Atef further discloses that the general packet format comprises a packet type (See Figure 2B ‘Delimiter Signature’), a packet length (See Figure 2B ‘MPDU length’), a reserved bit (See Figure 2B ‘Reserved’), and a packet message (See Figure 2B ‘MPDU’).

In reference to Claim 28, Atef and Michel disclose the limitations as applied to Claim 16 above.  Atef further discloses that the specific packing format comprises four DWs, four data head flags, and four data tail flags (See Figures 1B and 3 [each of the four depicted MSDU subframes of the A-MSDU has a data head flag, a data tail flag, and an MSDU frame body of up to 2304 bytes, and thus includes a 32 bit Double Word (DW)].

In reference to Claim 30, Atef and Michel disclose the limitations as applied to Claim 16 above.  Atef further discloses that the at least one transaction information comprises message information (See Paragraph 6).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atef and US Patent Application Publication Number 2015/0149681 to Michels (“Michels”).

In reference to Claim 1, Atef discloses a multi-chip system, comprising: a first chip (See Figure 1A Number 42 and Paragraph 38), comprising: a transmitter (TX) channel (See Figure 1A connection between Host and Number 48), configured to provide at least one transaction information (See Figure 3 ‘MSDU’ and Paragraph 6); and a first data processing module, coupled to the TX channel to receive the at least one transaction information (See Figure 1A Numbers 46 and 48), wherein the first data processing module is configured to convert the at least one transaction information into 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Atef using the multichannel network-

In reference to Claim 12, Atef and Michel disclose the limitations as applied to Claim 1 above.  Atef further discloses that the general packet format comprises a packet type (See Figure 2B ‘Delimiter Signature’), a packet length (See Figure 2B ‘MPDU length’), a reserved bit (See Figure 2B ‘Reserved’), and a packet message (See Figure 2B ‘MPDU’).

In reference to Claim 13, Atef and Michel disclose the limitations as applied to Claim 1 above.  Atef further discloses that the specific packing format comprises four DWs, four data head flags, and four data tail flags (See Figures 1B and 3 [each of the four depicted MSDU subframes of the A-MSDU has a data head flag, a data tail flag, and an MSDU frame body of up to 2304 bytes, and thus includes a 32 bit Double Word (DW)].

In reference to Claim 15, Atef and Michel disclose the limitations as applied to Claim 1 above.  Atef further discloses that the at least one transaction information comprises message information (See Paragraph 6).

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atef and Michel as applied to Claim 1 above, and further in view of “Queueing Network Models of Credit-Based Flow Control” by M. El-Taha et al. (“El-Taha”).

In reference to Claim 2, Atef and Michel disclose the limitations as applied to Claim 1 above.  Atef and Michel do not explicitly disclose that the first chip determines whether the first data processing module packs the at least one first data packet according to a credit provided by the second chip to generate the second data packet, and the first chip adjusts the credit according to a quantity of the first data packet transmitted to the link unit.  El-Taha discloses the use of credit-based flow control, in which a first device determines whether data is to be transmitted according to a credit provided by a second device, and the first device adjusts the credit according to a quantity of the first data transmitted to a link unit coupled to the second device (See Pages 1-2 Section 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Atef and Michel using the credit-based flow control of El-Taha, resulting in the invention of Claim 2, in order to yield the predictable result of preventing loss of data caused by buffer overflow at the second chip (See Abstract of El-Taha).

In reference to Claim 7, Atef, Michel, and El-Taha disclose the limitations as applied to Claim 1 above.  Atef further discloses that the second chip comprises: a receiver (RX) channel (See Figure 1A connection between Host and Number 48); and a second data processing module, coupled to the link unit and the RX channel (See Figure 1A Numbers 46 and 48), wherein the second data processing module receives the third data packet through the link unit and is configured to unpack the third data packet to obtain the two sets of second data packets conforming to the specific packing format (See Figure 3 ‘A-MSDU’), and unpack the two sets of second data packets to generate the at least one first data packet conforming to the general packet format (See Figure 3 ‘MSDU’ and Paragraph 6), wherein the second data processing module converts the at least one first data packet into the at least one transaction information and provides the at least one transaction information to the RX channel having the corresponding transaction information type (See Paragraph 6).  However, Atef is silent as to the structure of the interface between the receiving host and the network interface, and does not explicitly disclose the use of multiple transmitter channels connecting the host to the network interface.  Michels discloses a network interface (See Figure 1B Number 224) coupled to a host (See Figure 1B Number 219) via a plurality of transmitter channels (See Figure 1B Number 208 and Paragraphs 3, 36, 43, and 46-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Atef, Michel, and El-Taha using the multichannel network-interface-to-host interface of Michel as the network-interface-to-.

Claim(s) 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atef as applied to Claim 16 above, and further in view of El-Taha.

In reference to Claim 17, Atef discloses the limitations as applied to Claim 16 above.  Atef does not explicitly disclose that he step of packing, by the first chip, the at least one first data packet according to the specific packing format to generate the second data packet comprises: determining, by the first chip, whether to pack the at least one first data packet according to a credit provided by the second chip to generate the second data packet; and adjusting, by the first chip, the credit according to a quantity of first data packets transmitted to the link unit.  El-Taha discloses the use of credit-based flow control, in which a first device determines whether data is to be transmitted according to a credit provided by a second device, and the first device adjusts the credit according to a quantity of the first data transmitted to a link unit coupled to the second device (See Pages 1-2 Section 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Atef using the credit-based flow control of 

In reference to Claim 22, Atef and El-Taha disclose the limitations as applied to Claim 17 above.  Atef further discloses unpacking, by the second chip, the third data packet to obtain the two sets of second data packets conforming to the specific packing format (See Figure 3 ‘A-MSDU’); unpacking, by the second chip, the two sets of second data packets to generate the at least one first data packet conforming to the general packet format (See Figure 3 ‘MSDU’ and Paragraph 6); and converting, by the second chip, the at least one first data packet into the at least one transaction information (See Paragraph 6).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the limitation “a plurality of data head flags and a plurality of data tail flags corresponding to the plurality of DWs” in Lines 16-17.  It is unclear as to whether this is intended to mean that both the data head flags and the data tail flags correspond to the plurality of DWs, or that only the data tail flags correspond to the plurality of DWs.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “a plurality of data head flags corresponding to the plurality of DWs and a plurality of data tail flags corresponding to the plurality of DWs”.

Claim 3 recites the limitation “a plurality of first channels” in Line 3.  It is unclear as to whether these are the same or different from the previously claimed “plurality of transmitter (TX) channels” of Claim 1.

Claim 7 recites the limitation "the corresponding transaction type" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “a plurality of second channels” in Line 10.  It is unclear as to whether these are the same or different from the previously claimed “plurality of receiver (RX) channels” of Claim 7.


Claim 10 recites the limitation "the response" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the read data" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation “the data length of each of the plurality of DWs is 32 bits” in Lines 1-2.  However, as is known to one of ordinary skill in the art, a DW as is used in the art is made up of two 16 bit Words, each of which is made up of two 8 bit Bytes.  Thus, a Double Word (DW) is necessarily 32 bits.  It is unclear as to whether this specific definition of a DW is intended to mean that a DW as used elsewhere in the claims can have a length other than 32 bits.

Claim 16 recites the limitation “a plurality of data head flags and a plurality of data tail flags corresponding to the plurality of DWs” in Lines 7-8.  It is unclear as to whether this is intended to mean that both the data head flags and the data tail flags correspond to the plurality of DWs, or that only the data tail flags correspond to the plurality of DWs.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “a plurality of data head flags corresponding to the plurality of DWs and a plurality of data tail flags corresponding to the plurality of DWs”.

Claim 18 recites the limitation “the credit provided by the second chip” in Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.


Claim 25 recites the limitation "the response" in Line 3  There is insufficient antecedent basis for this limitation in the claim.

Claim 25 recites the limitation "the read data" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 29 recites the limitation “the data length of each of the plurality of DWs is 32 bits” in Line 2.  However, as is known to one of ordinary skill in the art, a DW as is used in the art is made up of two 16 bit Words, each of which is made up of two 8 bit Bytes.  Thus, a Double Word (DW) is necessarily 32 bits.  It is unclear as to whether this specific definition of a DW is intended to mean that a DW as used elsewhere in the claims can have a length other than 32 bits.

Dependent claims inherit the lack of indefiniteness of their parent claims and are rejected under the same reasoning.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186